Exhibit T3A.33 SCC619 (04/97) GUIDE FOR ARTICLES OF INCORPORATION VIRGINIA STOCK CORPORATION The undersigned, pursuant to Chapter 9 of Title 13.1 of the Code of Virginia, state(s) as follows: 1. The name of the corporation is SL Uno Potomac Mills, Inc. 2. The number (and classes, if any) of shares the corporation is authorized to issue is (are): Number of shares authorized Class(es) 100 Common 3. A.The name of the corporation’s initial registered agent is Commonwealth Legal Services Corporation B.The initial registered agent is (mark appropriate box): (1) An individual who is a resident of Virginia and [ ] an initial director of the corporation [ ] a member of the Virginia State Bar OR (2) [X] a professional corporation or professional limited liability company of attorneys registered under Section 54.1-3902 Code of Virginia 4. A.The corporation’s initial registered office address, which is the business office of the initial registered agent is: 4701 Cox Road, Suite 301, Glen Allen, , VA 23060-6802 (number/street)(city or town) (ZIP code) B.The registered office is physically located in the [] City or [X] county of Henrico 5. The initial directors are: NAME(S) ADDRESS(ES) Aaron D. Spencer 100 Charles Park Road, West Roxbury, MA 02132 Craig S. Miller 100 Charles Park Road, West Roxbury, MA 02132 Paul W. MacPhail 100 Charles Park Road, West Roxbury, MA 02132 6. INCORPORATOR(S): /s/ Helen A. Falvey Helen A. Falvey SIGNATURE(S) PRINTED NAME(S) See instructions on the reverse. COMMONWEALTH OF VIRGINIA STATE CORPORATION COMMISSION May 2, The State Corporation Commission has found the accompanying articles submitted on behalf of SL Uno Potomac Mills, Inc. to comply with the requirements of law, and confirms payment of all required fees. Therefore, it is ORDERED that this CERTIFICATE OF INCORPORATION be issued and admitted to record with the articles of incorporation in the Office of the Clerk of the Commission, effective May 2, 2001. The corporation is granted the authority conferred on it by law in accordance with the articles, subject to the conditions and restrictions imposed by law. STATE CORPORATION COMMISSION By/s/ [ILLEGIBLE] Commissioner Commonwealth OF Virginia State Corporation Commission I Certify the Following from the Records of the Commission: The foregoing is a true copy of all documents constituting the charter of SL Uno Potomac Mills, Inc Nothing more is hereby certified. Signed and Sealed at Richmond on this Date: December 19, 2001 /s/ Joel H. Peck Joel H.
